 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID BOZEMAN                                     No. 1:18-cv-00607-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    KELLY SHAPIRO, et al.,                            ACTION WITHOUT LEAVE TO AMEND
15                       Defendants.                    (Doc. No. 23)
16

17          Plaintiff David Bozeman is a state prisoner proceeding pro se and in forma pauperis with

18   this civil rights action pursuant to 42 U.S.C. § 1983 and Title II of the Americans with

19   Disabilities Act, 42 U.S.C. § 12132. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 10, 2019, the assigned magistrate judge issued findings and

22   recommendations recommending that this action be dismissed for failure to state a cognizable

23   claim. (Doc. No. 23.) Finding that the third amended complaint was the fourth time that plaintiff

24   had asserted the same non-cognizable claim, despite receiving ample guidance from the court, the

25   magistrate judge recommended that the third amended complaint be dismissed without further

26   leave to amend. (Id. at 9.)

27          The findings and recommendations were served on plaintiff and contained notice that any

28   objections thereto were to be filed within fourteen days of service of the order. (Id. at 10.) On
                                                       1
 1   September 23, 2019, plaintiff timely filed his objections. (Doc. No. 24.)

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, the court concludes the

 4   findings and recommendations are supported by the record and by proper analysis.

 5          In his objections, plaintiff merely reiterates arguments raised in his objections to the

 6   magistrate judge’s prior recommendations that plaintiff’s second amended complaint should be

 7   dismissed for failure to state a claim. Plaintiff again asserts that he disagrees with the magistrate

 8   judge and that he has “provided sufficient facts pertaining to deliberate indifference on each

 9   individual.” (Doc. No. 24 at 4:4–5.) Plaintiff points to his allegation that “Defendants

10   understood that the slippery floor posed a substantial risk of serious harm to Plaintiff, based on

11   the facts that Defendants knew that other prisoners had slipped in the shower and injured

12   themselves.” (Doc. No. 24 at 2:10–11.) The court agrees with the magistrate judge’s conclusion

13   that this allegation does not support an inference that either of the defendants intended to harm

14   plaintiff or that they understood that the slippery floor posed a substantial risk of serious harm to

15   plaintiff. (Doc. No. 23 at 9:4–6.) In short, plaintiff’s objections provide no basis upon which to

16   reject the pending findings and recommendations.

17          Accordingly,

18               1. The findings and recommendations issued September 10, 2019 (Doc. No. 23) are

19                  adopted in full;

20               2. Plaintiff’s third amended complaint (Doc. No. 22) is dismissed without further
21                  leave to amend; and

22               3. The Clerk of the Court is directed to close this case.

23   IT IS SO ORDERED.
24
        Dated:     November 25, 2019
25                                                      UNITED STATES DISTRICT JUDGE

26
27

28
                                                        2
